Citation Nr: 0619818	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-43 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish veteran status and legal entitlement to 
VA benefits.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant alleges he had Philippine guerilla service 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 
determination by the Manila Regional Office (RO) which 
declined to reopen his claim seeking basic eligibility for VA 
benefits.


FINDINGS OF FACT

1.  A December 2001 administrative decision determined that 
the appellant did not have qualifying service to establish 
veteran status and basic eligibility for VA benefits; he was 
notified of the adverse decision and of his appellate rights, 
and did not initiate an appeal of that determination.

2.  Evidence received since the December 2001 decision does 
not tend to establish that the appellant had qualifying 
service; does not relate to an unestablished fact necessary 
to substantiate the claim; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim to establish veteran status and basic eligibility for 
VA benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the evidence and information 
necessary to substantiate his claim/reopen the claim in a 
letter dated in April 2004 which was essentially a part of 
the decision on appeal.  He has been fully notified and aware 
of the type of evidence required to substantiate the claim.  
Nothing in the VCAA alters that requirement.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149.  He has had ample 
opportunity to respond and supplement the record, and the 
claim was thereafter readjudicated.  See the October 2004 
statement of the case.  He is not prejudiced by any notice 
timing error.  Because it has not been established that he  
had the required military service to establish eligibility 
for VA benefits, and since there is no additional and 
pertinent information to dispute the Service Department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  It is not contended that the 
service as verified by the service department is erroneous so 
as to warrant a further request to the service department to 
verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

There is no allegation that there is pertinent evidence 
outstanding that should be secured.  VA's duty to assist the 
appellant is satisfied.



Criteria, Evidence, and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a)

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2)(24); 38 C.F.R. §§ 3.1, 3.6.  Service in 
the Philippine Scouts and in the organized military forces of 
the Government of the Commonwealth of the Philippines in the 
service of U.S. Armed Forces, including recognized guerrilla 
service, is veteran status conferring active service for 
certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Also for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

(1) The evidence is a document issued by the service 
department. A  copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of  records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody or, if the copy was submitted by an  accredited 
agent, attorney or service organization representative 
who  has successfully completed VA-prescribed training 
on military records, and who certifies that it is a true 
and exact copy of either an original document or of a 
copy issued by the service department or a public  
custodian of records; and 

(2) The document contains needed information as to 
length, time and character of service; and 

(3) In the opinion of the Department of Veterans Affairs 
the document is genuine and the information contained in 
it is accurate. 
38 C.F.R. § 3.203(a). 

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of service from 
the service department.  The Court has held that VA is 
prohibited from finding, on any basis other than a service 
department document which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In a rating decision in December 2001, the RO determined that 
the appellant did not have qualifying service to establish 
eligibility for VA benefits.  He did not initiate an appeal 
of this decision by filing a notice of disagreement, and it 
is final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.

The evidence of record and considered by the RO in December 
2001 included a 
Certification from the Armed Forces of the Philippines Office 
of the Adjutant General dated in August 2000, a negative 
National Personnel Records Center (NPRC) certification dated 
in October 1949, and NPRC certification showing no change 
warranted in prior negative certification dated in October 
2001. 

In January 2004, the appellant filed his current petition to 
reopen the claim seeking basic eligibility for VA benefits.

The evidence received since the December 2001 rating decision 
includes certification from the Philippine Veterans Affairs 
Office (PVAO) dated in January 1987, December 1975, and July 
1979; a duplicate of the certification from the Office of the 
Adjutant General, Armed Forces of the Philippines dated in 
August 2000, an extract of military service record, Armed 
Forces of the Philippines dated in January 1967, and an 
enlistment record.

As the claim was previously denied because the appellant did 
not have qualifying service, for evidence received to be new 
and material, it must relate to this unestablished fact, 
i.e., it must tend to show that he in fact had qualifying 
active service.

The duplicate copy of the certification from the Office of 
the Adjutant General, Armed Forces of the Philippines is 
obviously not new (because it is a duplicate of what was 
already of record).  The certification from the PVAO, an 
extract of military service record, and enlistment record are 
new evidence to the extent that they were not previously of 
record and considered by the RO in December 2001.  However, 
they are not material evidence as they do not bear directly 
and substantially upon the matter under consideration.  The 
documents are not U.S. Service Department certification of 
service, nor do they suggest a period of service (not 
previously alleged) that would require that VA seek 
recertification of service.

The appellant has submitted no evidence to dispute the 
Service Department's certification that he had no recognized 
guerilla service and was not a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.  
Accordingly, the Board concludes that new and material 
evidence has not been received, and that the claim to 
establish veteran status and basic eligibility for VA 
benefits may not be reopened.
ORDER

The appeal to reopen a claim seeking to establish veteran 
status and legal entitlement for VA benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


